Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-16-00083-CR

                                         Tarra SCHWARTZ,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 15-0232-CR-C
                              Honorable Gary L. Steel, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: August 17, 2016

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is signed by both appellant

and her attorney. See TEX. R. APP. P. 42.2(a). We, therefore, grant the motion and dismiss this

appeal. See id.

                                                        PER CURIAM

DO NOT PUBLISH